DISMISS and Opinion Filed May 13, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01065-CV

                           ELLIOT GIBBS, Appellant

                                         V.

                  BRIGHTON BORROWER, LLC DBA
               LEXINGTON APARTMENT HOMES, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-04687-D

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                            Opinion by Justice Smith
      We ordered this appeal submitted without the reporter’s record on March 14,

2022, after appellant failed to comply with our directive to file written verification

he had requested the record. See TEX. R. APP. P. 37.3(c). In that same order, we

directed appellant to file his brief by April 13, 2022. When appellant failed to file

the brief by April 19, 2022, we directed appellant to file the brief within ten days

and cautioned him that failure to do so would result in dismissal of the appeal. See
id. 38.8(a)(1). To date, appellant has not filed his brief. Accordingly, we dismiss

the appeal. See id. 38.8(a)(1), 42.3(b),(c).




                                               /Craig Smith/
                                               CRAIG SMITH
                                               JUSTICE

211065F.P05




                                         –2–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                 JUDGMENT

ELLIOT GIBBS, Appellant                    On Appeal from the County Court at
                                           Law No. 4, Dallas County, Texas
No. 05-21-01065-CV        V.               Trial Court Cause No. CC-21-04687-
                                           D.
BRIGHTON BORROWER, LLC                     Opinion delivered by Justice Smith,
DBA LEXINGTON APARTMENT                    Justices Schenck and Osborne
HOMES, Appellee                            participating.

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered May 13, 2022.




                                     –3–